Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 18, 2017

                                      No. 04-17-00441-CV

                                    IN RE CITY OF ALICE

                                 Original Mandamus Proceeding

                                            ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

       Relator filed this petition for writ of mandamus on July 11, 2017. Relator has now filed a
motion to dismiss this proceeding, advising this court that the issues raised by the mandamus
proceeding have become moot. Relator’s motion to dismiss is GRANTED. This original
mandamus proceeding is DISMISSED AS MOOT. The court’s opinion will issue at a later date.

           It is so ORDERED on July 18, 2017.




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2017.


                                                      ___________________________________
                                                      Luz Estrada
                                                      Chief Deputy Clerk